1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     CENTRAL DISTRICT OF CALIFORNIA

10

11   DENNIS DALE CATCHINGS,          Case No. CV 18-7558 ODW (SS)

12                  Petitioner,

13        v.                                    JUDGMENT

14   DEBBIE ASUNCION, Warden,

15                  Respondent.

16

17        Pursuant to the Court’s Order Accepting Findings, Conclusions

18   and Recommendations of United States Magistrate Judge,

19
20        IT IS HEREBY ADJUDGED that the above-captioned action is

21   dismissed without prejudice.

22

23   DATED: October 17, 2018

24

25                                      OTIS D. WRIGHT, II
                                        UNITED STATES DISTRICT JUDGE
26

27

28
